DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s arguments and amendments, filed 9/20/2021, with respect to previous Claim Objections and the previous Claim Rejections under 35 USC 112 have been fully considered and are persuasive.  These previous objections and rejections have been withdrawn. 
	Applicant’s arguments with respect to the previous rejection of claims under 35 USC 103  have been considered but is moot because the new grounds of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments filed 9/20/2021 regarding pending claims 1, 3, 7-9, 20-22, 24, 25, and 27-35 are drawn to amended subject matter and are addressed in the claim rejection section below.

Claim Objections
Claims 7 and 28 are objected to because of the following informalities: 
Claim 7 and 28 recites “wherin” and “wherien.” It is believed this is a typographical oversight. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 12-14, 17, 20-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0070916 A1 to Kassam (hereinafter “Kassam”) an in further view of CN 101406331A to Zhao Jun (hereinafter “Jun”). 
	For Claim 1, Kassam discloses a glove structure, at least comprising: a glove core (liner 22) and a piece (over layer 24), wherein a bottom surface of the piece covers an outer surface of the glove core (see fig. 2 wherein the bottom surface of over layer 24 covers an outer surface of liner 22), and the glove structure is characterized in, the outer surface has an injection molding assembly (the glove 20 includes the covering layer 26 and is preferably a polymer of synthetic or natural rubber; para 0043),
	Kassam does not specifically disclose the injection molding assembly fills a section of the piece, the injection molding assembly extends to a top surface of the piece to form an injection mold overlapping section, and only a top surface edge of the top surface is filled by the injection mold overlapping section.  
	However, attention is directed to Jun teaching an analogous system for joining two adjacent overlapping portions of material for providing a smooth seam (see “summary of the invention” on page 2 of translated copy of Jun). Specifically, Jun teaches in embodiment 3, with reference to fig. 3, shown below, two lining sections of material are superimposed at the abutting surfaces with two-sided tape 9 and the outside surfaces of the lining sections are provided with the single face adhesive 10.

    PNG
    media_image1.png
    257
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    386
    749
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the injection molding assembly of Kassam would be modified to extend to a top surface of the piece to form an injection mold overlapping section, and only a top surface edge of the top surface is filled by the injection mold overlapping section, as taught by Jun, for purposes of enhancing the lining bonding strength, providing environmental insulation at the seam/joint, and saving costs by saving on the amount of  material used on the overlap section. 

For claim 7, Kassam, as modified, does not specifically disclose the glove structure according to claim 1, wherin the bottom surface of the piece is configured to have a bonding layer.
	However attention is directed again to Jun teaching a two-sided adhesive (9), is disposed between the two lining layers (see fig. 3 in discussion for claim 1 above of Jun). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the bottom surface of the piece is configured to have a bonding layer, as taught by Jun, for purposes of increasing the fastness between two abutting layers and effectively eliminating traditional space of making between the seam part, as taught by Jun (see “summary of the invention” on page 2 of translated copy of Jun). 

	For claim 8, Kassam does teach the glove structure according to claim 7, wherein the bonding layer is disposed only on a bottom surface edge of the bottom surface (see discussion for claim 7 above). 
	
	For claim 9, Kassam as modified does teach the glove structure according to claim 8, wherein the bottom surface edge is located in a region of the bottom surface, and a distance between the region and the section of the piece is less than or equal to millimeters (The width of the described two sided adhesive is 0.6 ~ 1.0cm, see “summary of the invention” on page 2 of translated copy of Jun). 

	For claim 20, the modified Kassam does teach the glove structure according to claim 1, wherein the injection molding assembly extends to another side of the piece to form an injection mold function section (see fig. 3 of Jun demonstrating the extension of the adhesive to both top surfaces of the liner 22 and the overlayer 24 of Kassam). 

	For claim 22, the modified Kassam does teach the glove structure according to claim 1, wherein the glove core has a palm piece, a palm side piece, a palm back piece, a finger piece, a finger side piece and a finger back piece (see figs. 1 and 3); the piece disposed on a glove core section of the glove core has the two sections, wherein one of the two sections of the piece is disposed on the palm piece, a interconnection of the palm piece and the palm side piece, the palm side piece, a interconnection of the palm side piece and the palm back piece, the palm back piece, the finger piece, a interconnection of the finger piece and the finger side piece, the finger side piece, a interconnection of the finger side piece and the finger back piece, or the finger back piece of the glove core (para 0040); and other one of the two sections of the piece extending along the piece is disposed on the palm piece, a interconnection of the palm piece and the palm side piece, the palm side piece, a interconnection of the palm side piece and the palm back piece, the palm back piece, the finger piece, a interconnection of the finger piece and the finger side piece, the finger side piece, a interconnection of the finger side piece and the finger back piece, or the finger back piece of the glove core (para 0040).  

	For claim 22, the modified Kassam does teach  the glove structure according to claim 7, wherein the glove core has a palm piece, a palm side piece, a palm back piece, a finger piece, a finger side piece and a finger back piece (See figs. 1 and 3); the piece disposed on a glove core section of the glove core has the two sections, wherein one of the two sections of the piece is disposed on the palm piece, a interconnection of the palm piece and the palm side piece, the palm side piece, a interconnection of the palm side piece and the palm back piece, the palm back piece, the finger piece, a interconnection of the finger piece and the finger side piece, the finger side piece, a interconnection of the finger side piece and the finger back piece, or the finger back piece of the glove core (para 0040); and other one of the two sections of the piece extending along the piece is disposed on the palm piece, a interconnection of the palm piece and the palm side piece, the palm side piece, a interconnection of the palm side piece and the palm back piece, the palm back piece, the finger piece, a interconnection of the finger piece and the finger side piece, the finger side piece, a interconnection of the finger side piece and the finger back piece, or the finger back piece of the glove core (para 0040).  

For claim 24, the modified Kassam does teach 24 the glove structure according to claim 1, wherein the injection molding assembly has a curved surface shape to cover any one portion of the glove core (see figs. 1 and 3 and their associated descriptions)(also see paras 0039 and 0043). 

For claim 25, the modified Kassam does teach  the glove structure according to claim 24, wherein the glove core has a palm side piece, and the curved surface shape covers the palm side piece (see figs. 1 and 3 and their associated descriptions)(also see paras 0039 and 0043). 

	For claim 27, the modified Kassam does teach the glove structure according to claim 24, wherein the glove core has a palm piece, a palm side piece and a palm back piece, and the curved surface Page 4 of 16MR3939-31Responsive to non-final Office Action dated 18 June 2021shape covers the palm side piece and the palm piece or the palm side piece and the palm back piece (see figs. 1 and 3 and their associated descriptions)(also see paras 0039 and 0043).

For claim 28, the modified Kassam does teach the glove structure according to claim 24, wherien the glove core has a finger piece, a finger side piece and a finger back piece, and the curved surface shape covers the finger side piece and the finger piece or the finger side piece and the finger back piece (see figs. 1 and 3 and their associated descriptions)(also see paras 0039 and 0043).

	For claim 29, the modified Kassam does teach the glove structure according to claim 24, wherein the glove core has a palm piece, a palm side piece and a palm back piece, and the curved surface shape covers the palm back piece, the palm side piece and the palm piece (see figs. 1 and 3 and their associated descriptions)(also see paras 0039 and 0043).

	For claim 30, the modified Kassam does teach the glove structure according to claim 24, wherein the glove core has a finger piece, a finger side piece and a finger back piece, and the curved surface shape covers the finger back piece, the finger side piece and the finger piece (see figs. 1 and 3 and their associated descriptions)(also see paras 0039 and 0043).

	For claim 31, Kassam discloses a glove structure, at least comprising: a glove core (liner 22) and a piece (overlayer 24), wherein a bottom surface of the piece covers an outer surface of the glove core (See fig. 2 of Kassam), and the glove structure is characterized in, the outer surface has an injection molding assembly (cover layer 26), the injection molding assembly fills a section of the piece (see fig. 2) wherein the bottom surface of the piece is configured to have a bonding layer (see abutting of layers 22 and 24 in fig. 2). 
	Kassam does not specifically disclose the injection molding assembly extends underneath the bottom surface to form an injection mold clamping section.  
However, attention is directed to Jun teaching an analogous system for joining two adjacent overlapping portions of material for providing a smooth seam (see “summary of the invention” on page 2 of translated copy of Jun). Specifically, Jun teaches in embodiment 3, with reference to fig. 3, shown below, two lining sections of material are superimposed at the abutting surfaces with two-sided tape 9 and the outside surfaces of the lining sections are provided with the single face adhesive 10 a two-sided adhesive (9),) is disposed between the two lining layers (see fig. 3 of Jun below).

    PNG
    media_image1.png
    257
    643
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the injection molding assembly extends underneath the bottom surface to form an injection mold clamping section as taught by Jun, for purposes of increasing the fastness between two abutting layers and effectively eliminating traditional spec of making between the seam part, as taught by Jun (see “summary of the invention” on page 2 of translated copy of Jun). 
	
	For claim 32, the modified Kassam does teach the glove structure according to claim 31, wherein the injection mold clamping section is adhered to a bonding bottom surface of the bonding layer (the bonding layer is a two-sided adhesive, see discussion for claim 31). 

	For claim 33, the modified Kassam does teach the glove structure according to claim 32, wherein the glove core has a palm piece, a palm side piece, a palm back piece, a finger piece, a finger side   piece and a finger back piece (see figs. 1 and 3 of Kassam); the piece disposed on a glove core section of the glove core has the two sections, wherein one of the two sections of the piece is disposed on the palm piece, a interconnection of the palm piece and the palm side piece, the palm side piece, a interconnection of the palm side piece and the palm back piece, the palm back piece, the finger piece, a interconnection of the finger piece and the finger side piece, the finger side piece, a interconnection of the finger side piece and the finger back piece, or the finger back piece of the glove core (para 0040); and other one of the two sections of the piece extending along the piece is disposed on the palm piece, a interconnection of the palm piece and the palm side piece, the palm side piece, a interconnection of the palm side piece and the palm back piece, the palm back piece, the finger piece, a interconnection of the finger piece and the finger side piece, the finger side piece, a interconnection of the finger side piece and the finger back piece, or the finger back piece of the glove core (see figs. 1 and 3 and their associated descriptions)(also see paras 0039 and 0043).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kassam in view of Jun and in further view of US 2018/0035733 A1 to Waxter (hereinafter “Waxter”). 
	For claim 3, the modified Kassam does not specifically disclose the glove structure according to claim 1, wherein the top surface edge is located in a region of the top surface, and a distance between the region and the section of the piece is less than or equal to 10 millimeters.  
	However, attention is directed to Waxter teaching an analogous glove assembly comprising an elastomeric layer is positioned on the glove and completely covered the front side of the glove and the back side is free of the elastomeric layer (see abstract of Waxter). Specifically, Waxter teaches: the elastomeric layer 28 is flexible to allow bending of the palm cover and each of the finger sleeves 18 but will have a thickness of between 0.5 mm and 1.5 mm to allow for finger dexterity when working with the gloves (para 0017). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the over layer 24 would be modified to have a thickness of between 0.5mm and 1.5mm, as taught by Waxter, for purposes of providing enhanced finger and palm dexterity. As such, it would have been further obvious to one having ordinary skill in the art before the effective filing date wherein the top surface edge is a distance of less than or equal to 10 millimeters from the piece, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kassam. 
	For claim 34, Kassam discloses a glove structure, at least comprising: a glove core (liner 22) and a piece (over layer 24), wherein a bottom surface of the piece covers an outer surface of the glove core (See fig. 2), and the glove structure is characterized in, the outer surface has an injection molding assembly (covering layer 26), the injection molding assembly fills a section of the piece (see fig. 3), wherein the piece and the injection molding assembly cover more than 50% of a perimeter of a glove core section of the glove core (with respect to the “injection molding assembly,” The covering layer 26 forms the outermost layer of the glove 20 which is in contact with the environment, para 0039; with respect to the to the piece coving more than 50% of a perimeter, see annotated fig. 1 below, wherein the recitation “a perimeter of a glove core section” can be any cross section of the glove, including one measured at the top of the thumb wherein the majority of the outer surface perimeter of the glove is the over layer 24).

    PNG
    media_image3.png
    728
    798
    media_image3.png
    Greyscale

	
For claim 35, Kassam does disclose the glove structure according to claim 34, wherein the piece covers more than 50% of the perimeter of the glove core section of the glove core (see discussion for claim 34 above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732      

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732